 NORTHEASTERN UNIVERSITY247NortheasternUniversityand NortheasternUniversityFacultyOrganization,affiliatedwithNationalEducation Association,Petitioner.Case 1-RC-,13190June 5, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING,JENKINS, ANDKENNEDY-Upon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Joseph L.Kane.' Pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended, and by direction of the RegionalDirector for Region 1, this case was transferred totheNational Labor Relations Board for decision.Thereafter, the Employer and the Petitioner filedbriefs in support of their respective positions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficers made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.Northeastern University is a nonprofit educa-tional institution-chartered by the Commonwealth ofMassachusetts.Although Northeastern Universityoperates facilities at a number of locations, the maincampus of the University is located on HuntingtonAvenue inBoston,Massachusetts, where it occupiessome 40-50 acres. There is also a suburban campuslocated in Burlington,Massachusetts, and a facilityin Nashua, New Hampshire. The Employer receives1The hearing commenced on March 18,1974,and extended through atotal of 26hearingdays.Itwasheld intermittently,being scheduled andrescheduled by -agreement of counsel and the HearingOfficer,andconcludedon July 23, 1974. AttorneyRichard D. Zaiger was the HearingOfficer on July 22 and 23, 1974.2 Subsequentto the transferof this caseto-theBoard, the local chapter ofthe AmericanAssociation- of University Professors fileda motion in theRegionalOffice to interveneand appear onthe ballot in any electiondirected.A single authorization card, predatingthe close of the hearing, wassimultaneouslyfiled.Theresponsiblelocal officialwas instructedto file thismotion' directlywith the Boardin accordancewith Sec. 102.65(a) of theBoard'sRules and Regulationsby the Regional Office. The motion,havingbeenduly filed withthe Board,will be grantedand American Association ofUniversityProfessors will be placed on the ballot.3The Employercontends that thereis no statutory jurisdictionherein inthat the Employer's teachingaspect andsupport services are not part ofcommerce and theEmployerhas no effect upon interstate commerce. TheEmployer further contends that the Board should reconsider theCornelldecision(Cornell University,183 NLRB 329 (1970)),in itsentiretyin that thecommerce definition does not and should not apply to colleges anduniversities.We have consideredthese contentionsadvanced by the218 NLRB No. 40gross annual revenues in excess of $1 million,exclusive of contributions, which, because of limita-tions by the grantor, are not available for use foroperating expenses. The University also purchasesmaterials valuedin excessof $50,000 directly frompoints outside the Commonwealth of Massachusetts.Therefore, Northeastern University meets the juris-dictional standard for colleges and universities setforth in Section 103.1 of the Board's Rules andRegulations. Accordingly, we find that the Employerisengaged in commerce within the meaning of theAct and it will effectuate the policies of the Act toassert jurisdiction herein.32.The labor organization involved claims torepresent certain employees of the Employer .43.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.The Employer contends that the Faculty Senate isa labor organization, the faculty handbook is thecollective-bargaining agreement, and a contract barto the filing and processing of -the instant petitionexists.We find no merit in the Employer's conten-tions.The Faculty Senate has been in existence since1961. It is the representative of the Universityfaculty,which is defined as essentially all full-timeacademic administrative officers and teaching per-sonnel. It is composed of 30 faculty members electedfrom the basic college faculties and 10 administrativemembers chosen by the president. Only full-timeprofessors,associateprofessors, and assistant profes-sors from the college faculties are eligible for electionto the Faculty Senate and to vote in the election.Members elected to the Faculty Senate serve 2-yearterms, each year of which runs from September 1 ofone academic year to August 31 of the followingacademic year.Employer andfind them lacking in merit.The Employerhas offered noevidencenor advanced any arguments to warrant reversal of ourjurisdictional standard for colleges and universities nor of ourCornelldecision.4The Employercontends that the Petitioner should not be accorded thestatusof a labor organization because the Petitioner's objective isprincipally that ofreallocatingthe Employer's financial resources and thusthe Petitioner is attempting to become involved in this managerial area.However, the president of the petitioning Union testifiedthe purpose of thePetitioner is to negotiate a contract with the Employerwithregard tosalaries, fringe benefits, and working conditions.It is abundantly clear uponthis record, and we find, that the Petitionermeets the definitionof "labororganization"set forth in Sec.2(5) of the Act.TheEmployeralso contends that the rejection by the HearingOfficer ofpublished statements of the Petitioner's leadership concerning its objectives,and his refusal to permit cross-examination of Scharf, president of thePetitioner,on the subject,constituteda denial of due process.We find nomerit in this contention. As noted above, we are satisfied that the Petitioneris a labor organization within the meaningof the Actand that its objectiveis to negotiate a contract withthe Employerif it is successful in the electionand certifiedas the bargaining representative, 248DECISIONSOF NATIONALLABOR RELATIONS BOARDThe functions of the Faculty Senate are defined asfollows:1.To act as a co-ordinating body to establishmutually satisfactory academic goals, and stand-ards among the various Colleges and Divisions.2.To be consulted either as a whole body orin appropriate committee on all policies, propos-als,and problems of faculty concern, includingsuch matters as the creation of new colleges, newcampuses, and new departments.3.To initiate consideration and recommenda-tion on any matter of faculty concern.4.To undertake such legislative and advisoryfunctions in connection with the work of theUniversity asmay be referred to it, by thePresident and the Board of Trustees.5.To provide communication between theAdministration and University Faculty.The bulk of work and responsibility of the FacultySenate is vested in certain standing committees. Theagenda committee is charged with the responsibilityfor arranging the agenda for all senate meetings,submitting assignments to standing committees, andestablishingad hoccommittees and is to "provide aregular channel for consultation and communicationbetween the faculty and administration in matters ofnew, programs, planning, and University policy bymeeting regularly with the President of the Universi-ty." Only faculty members may serve on the agendacommittee and on the important committee offaculty development; administrative personnel arespecifically excluded.Even though administrativemembers may serve on the committee on academicpolicy and onad hoccommittees, such committeesare so structured that a majority and the chairmanmust be facultymembers.We fmd that the FacultySenate functions as advisory committees and makesrecommendations (which are totally different frombargaining demands that a union would make uponan employer during contract negotiations) to thepresident.Accordingly,we fmd that the FacultySenate does not function as a labor organizationwithin the meaning of the Act.The Employer contends that the faculty handbook,coupledwith existing practices in the academicsetting of Northeastern University, is the equivalentof a collective-bargaining agreement. The Employerargues this constitutes a contract bar under theBoard's Rules and that the petition should thereforebe dismissed.We find that the faculty handbook,coupledwith existing practices in the academicsetting at Northeastern, University, is not a collective-bargaining agreement within the meaning of the Act.Moreover, the faculty handbook does not contain atermination date, which is a prerequisite for finding acontract to be a bar to an election:. Therefore, we findno merit in the Employer's contention that a contractbar exists and that the petition should be dismissed.Another contention of the Employer is that thePetitioner's solicitation of interest process was, andthe resultant election will be, inevitably tainted bythe participation of the senior tenured faculty. It isargued that the senior tenured faculty by solicitingunion support would, because of their involvement inthe departmental (personnel) committees, inherentlyrestrain or coerce junior untenured faculty members.Further, the Employerassertsthat the Board-con-ceived doctrine of collective authority as precludingsupervisory status fails to vitiate the impact ofsupervisory taint. Also, the Employer contends thatitwas denied procedural due process by reason of therefusals of the Hearing Officer and the RegionalDirector to permit inquiry or engage in an investiga-tion of supervisory taint.The Employer was advised on several occasions torefer these contentions of tainted cards to theRegionalDirector along with its supporting evi-dence.Had the contentions of tainted cards withsupporting evidence been referred to the RegionalDirector a collateral investigation of the matter couldhave been accomplished. The Board's showing-ofinterest requirement is an administrative device toavoid conducting frivolous elections. As there hasbeen no evidence submitted to the Regional Directorwhich would warrant a collateral investigation on thesupervisory taint issue,we deem the showing ofinterest adequate. Further, we find that the HearingOfficerdid not commit error when he deniedmotions by the Employer to (a) reveal the names ofthe card signers and (b) grant a 60-day postponementto allow the Employer to conduct its own investiga-tion relative to the cards.,We have held thatquestions relating to showing of interest are notlitigable in representation proceedings.O.D. Jen-nings & Company,,68,NLRB 516 (1946). It is theelection, not the showing of interest, which decidesthe substantive issue whether or not the petitioner oranother labor organization, if any, actually repre-sents a majority of the employees, involved in arepresentationcase.Accordingly,we,deny theEmployer'smotion to dismiss. the petition basedupon alleged supervisory participation in unionsupport.The Employeralso raises the issuefound infootnote31 of theAdelphidecisions concerning thequestion of "exclusivity," i.e', can the departmentalcommittees continue in existenceif the-Petitioner is5Adelphi Umversity,195 NLRB 639 (1972). NORTHEASTERN UNIVERSITYcertified. In this regard, the Employer contends thatan electionmay not be ordered until the unitemployees know for certain the future of thesecommittees in the event of certification.While acknowledging that theAdelphifaculty "arenot. quite either fish or fowl" and "do not quite fit themold of true collegiality," the Board also noted atfootnote 31 the following:The delegation by the University to suchelected groups of a combination of functions,some of which are, in the typical industrialsituation,normallymore clearly separated asmanagerialon the one hand and as representativeof employee interests on the other, could raisequestionsboth as to the validity and continuedviabilityof such structures under our Act,particularly if an exclusive bargaining agent isdesignated.We have not been asked to pass onthese lurking issues and, in any event, would notdo so in the context of a representation proceed-ing. Our finding here is limited solely to the effectofmembership on these committees on unitplacement and voting eligibility .6The Employermaintainsthese "elected groups"are those which establish academic goals, guardacademic freedom, search for, select, and hire otherfaculty,determinewhether junior faculties' contractsshould be renewed, pass upon salaryincreases,determine advancement through promotion, deter-mine security through tenure, establish departmentaland collegepolicies, academic standards, and degreerequirements,and otherwise finally ,make or signifi-cantly affect decisions of grave implications forfaculty and the, employing institution. The Employer,contrary to the Board's view, contends that "theselurking issues",must be decided before an election,not after. In connection with the foregoing conten-tion of the Employer, on November 29, 1974, afterthe hearingwas closed, the Board received a letterand enclosures from Professor Wesley W. Marple,Jr.,chairman(,pro tempore)of the Advocates forProfessional Faculty at Northeastern University, afaculty group, which came into being as a result ofthe petition for certification filed by the Petitioner.The letter stressed the fact that members of theorganization have taken no position on the ultimatedesirability of collective bargaining for faculty, inpart because "we are in the dark as to the impact of6 Adelphi University,supraat 648.9Attachedto theletter to the Board was a letter addressed toNortheasternUniversityPresident Asa S.Knowles, regarding the sameconcern as expressed above; i.e., the questionof collegurlityand sharedauthority and whether it will survive if a collective-barganung agent wereselected."In other words,unless and until the Board'sNI:RB position onthis issue is clarified and announced,itwould seem to us that no informed249an affirmative vote upon our collegial system with itsshared governance arrangements." The letter furtherstated that "we believe that the Board will do a gravedisservice to faculty members at our institution if itorders an election without providing the neededclarification. For examples, we must know the likelyeffect on the role of our committees on promotionand tenure and selection of administrators, on ourFaculty Senate and on other matters intimatelyinvolved with relationships of faculty to the Universi-ty and to each other." 7We can appreciate the concern of the facultymembers faced with a representation election todetermine whether or not they wish to be representedby a collective-bargaining agent regarding hours,wages, and working conditions. However, we are notin a position, nor is it our function, to give advisoryopinions as to what material should or should not becovered during collective-bargaining negotiations,except that collective bargaining should proceed ingood faith on both sides of the bargaining table.After much deliberation of the delicate issue present-ed to us, and acknowledging the great concern ofthose eligible to vote in the election regarding these"lurking issues,"we affirm our position stated inAdelphiUniversity, supra,that we will not pass ontheseissues inthe context of a representationproceeding. Accordingly, we shall proceed with theelection process.4.The Petitioner seeks to represent a unit of allfull-timemembers of the teaching and researchfaculty, including professional librarians, profession-al employees in the counseling and testing center,researchassociatesand department chairmen em-ployed by the University, but excluding the presi-dent, vice president, deans,associateand assistantdeans, assistant to the dean, directors, assistant andassociatedirectors, teaching and research assistants,visitingfaculty,athleticdepartment employees,center for continuing education employees, school oflaw employees, management and development centeremployees,military science employees, office ofregistraremployees, Stearns research project employ-ees, office of student affairs employees, administra-tive assistants,all other administrative and supportpersonnel,guards,and supervisors as defined in theAct. The parties agreed to include those departmentof cooperative education employees who are classi-fiedas "Coordinators," as they are professionalemployees and hold faculty rank. The Petitioner tookvote for oragainst NUFO[Petitioner]or any other collective bargainingagent could be cast by many members ofthe faculty.We must know inadvance whethera vote for NUFOsignals the end of our patterns,structures and arrangements involving shared authority and decentralizedgovernance.We must know what we are going to losebefore we can vote forsomething which somebelieve mayprovide some gain. To vote in ignoranceof these consequences would be sheerfolly." 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDno position regarding the inclusion of researchassociates. It appears that the Petitioner is seeking aunit composed of those employees employed by theUniversity who have special professional skills andprofessional training and are performing the work forwhich those skills and training have prepared them.Therefore, the librarians are sought to be included inthe unit since a master's degree in library science isrequired for each librarian, and the counselingpersonnel are sought to be included since they arerequired to have an advance degree in counseling orpsychology.The Employer considers the appropriate unit to beall full-time members of the faculty as defined by itsown faculty handbook, excluding the president, vicepresidents, deans, associate and assistant deans anddirectors, all named on the record, teaching andresearch assistants, research associates, school of lawemployees, military science employees, visiting facul-ty,Stearns research project employees, guards,managerial employees, and supervisors as defined intheAct.Section II,A and B,8 of the facultyhandbook includes academic administrative officersand teaching and research personnel. The Employerwould have both groups included within its appropri-ate unit. The Petitioner is not seeking those academicadministrators referred to in section II, B, of thefaculty handbook since they are engaged primarily inadministrative functions and are not required topossess an advanced degree in a subject area inwhich they are currently performing their functions.The Employer initially contends that no facultybargaining unit can be appropriate because allfaculty members-by virtue of their group participa-tion in faculty governance-are supervisory andmanagerial individuals and are, thereby, not employ-ees within the meaning of the Act. In making thiscontention, the Employer requests that the Boardeither reconsider its previous decisions on this issue9or, in any event, reach a contrary result herein on theground that this particular faculty has authoritywhich is different from, and more extensive than, the8 This section states asfollows:II.Faculty & Staff ClassificationsThe University Faculty members fall into a numberof differentclassifications depending upon their relationship to the Institution:A.AcddemicAdmu,strativeOfficers-Individuals in this classifica-tion are appointedby thePresident and Board of Trustees.B.Teaching and Research Personnel-Allteachers,and all co-ordinators in the Departmentof Co-operativeEducation and Place-ment who hold full-time appointmentsfrom the University for'39weeks or more annually in the ranks of Instructor, Assistant Professor,Associate Professor,or Professor and Commissioned Officers attachedto the DepartmentofMilitaryScience as teaching staff shall beconsidered members ofthe Facultywith appropriate academic rank.authority vested in the faculties which were subjectsof the earlier cases.We find fromour examinationof the record,however, that the role and authority of the facultyhereinwith respect to hiring, promotion, salaryincreases,the granting of tenure, and other areas ofgovernance are not significantly different from whattheywere in the citedcases,Y°wherein the' sameargumentswere rejected. At Northeastern Universi-ty, faculty participationin collegialdecision-makingis on a. collective rather than individual basis, it isexercised in the faculty's own interestrather than "inthe interest of the employer,"" and final authorityrestswith the board of trustees. As in the earlierdecisions,we find that the faculty members areprofessional employees under the Act who areentitled to vote for or against collective-bargainingrepresentation.Unit CompositionThere remain for consideration both disputes andagreements between the parties concerning theinclusion or exclusion of the following specificcategories of employees:Part-time faculty:The parties are in agreement thatthe approximately 1,000 part-time teaching facultymembers should be excluded from the unit. For thereasons set forth in our decisions inNew YorkUniversity, supra,andUniversity of'San Francisco, 207NLRB 12 (1973), we agree with the parties' positionand shall exclude part-time faculty from the bargain-ing unit found appropriate herein.12Department chairmen:Department chairmen areusually selected following the recommendations of afaculty selection committee.The committee makes its recommendations to thepresident. In some instances, the selection commit-tee's recommendations have not been acceptable tothe president and interim appointments were made.Itappears that both parties ' are in agreement thatdepartment chairmen are not supervisors.Occasionally,distinguishedscholars whoare expected to be concernedprimarily withresearch rather than teachingmay be appointed asResearch Professors in one of theprofessorialranks, and will bemembers of the Faculty.PermanentFaculty-thosemembers of the teaching andresearchstaffwho have beenelected to, tenure and thoseacademic administrators who have been elected to PermanentFaculty status by the Executive Councilwiththe approval ofthe President.9University ofMiami,213 NLRB No. 64(1974);Adelphi University, supra;Fordham University,193 NLRB 134 (1971),and C. W. Post Center of LongIsland University,189 NLRB 904 (1971).is See fn.9, supraSee alsoNewYork University,205 NLRB 4 (1973).-n Sec. 2(11) of the Act.12Member Fannin g agrees to exclude regular part-time faculty memberssolely on the ground of theparties' agreement. ` NORTHEASTERN UNIVERSITYDean Robert Shepard, dean of the college of liberalarts,testifiedthat the formal obligations of adepartment chairman include,primarily,the assign-ment of faculty to courses, the administration of thedepartmental budget,reporting to administrativeoffices concerning course offerings,reporting oftextbookswhich are to be used by the facultymembers,and ordering of equipment and supplieswhen needed by the faculty members. As a generalmatter,Dean Shepard concluded that there is"considerable shared authority"wherein the chair-men of various departments share decisions withfacultymembers of their departments.In thesecircumstances,the role of a departmental chairmanis,as Dean Shepard testified,"one of more powerthrough persuasion than power through decree."This role of a departmental chairman was verified bythe two chairmen who testified during the course ofthe hearing.The chairman of the economics department,Professor Morris Horowitz, testified that every policydecision in his department has been made by amajority vote of the tenured faculty. These policydecisions have included determining the curriculumsfor the department, the allocation of the budget forequipment or other needs of the department, thescreening of new applicants (which is done by bothtenured and nontenured faculty), the recommenda-tion for hiring of the new faculty member (which isdone by the entire faculty),requests to be made inthe budget, textbooks to be used in the coursestaught by the various faculty members, and, finally,the form of the examinations to be administered bythe various faculty members.Promotionswithin the economics department,although recommendedby a vote of the faculty ofthe economics department, are still subject to reviewat the superior level at the college of liberal arts andon at least one occasion have not been followed atthat level. There is no doubt but the final authorityfor the approval of the budget for the departmentrests with the dean of the college of liberal arts. Thisfinalauthority includes the right of the dean torequire that the chairman of the department notspend the approved money in certain fashions. AsProfessorHorowitz described-,the chairman of thedepartment"negotiates"the sizeof the budget withthe, dean.He also "bargains" for the salary to be paidfor new positions.In essence,then,the recommenda-tions of the economics department are made amongpeers with the department chairman neither occupy-ing a superior nor inferior position in relationship tohis fellow faculty members.The chairman of the music department,ProfessorRoland Nadeau,testified that the desires of individu-al 'facultymembers were almost always honored by251the chairman.If the chairman did not concur in thedesiresof the faculty member,thematterwasbrought to a vote of the entire departmental facultyand the vote of the faculty was then controlling. Thefaculty members in the music department,includingthe chairman,view themselves and act as equals. Forexample,all of the facultymembers recommended inwhat manner the budget,which had been allocatedfor the music department,would be spent withinclear guidelines enunciatedby the University. Inaddition,themusic faculty has recommended thatthe salaries for all of the faculty members,includingthe chairman,be allocated on an equal basis.In fact,in recommendations,except-as to promotions andtenure,all faculty members of the music department,includingnontenuredmembers,areeligibletoparticipate. In 1 year two members of the facultyrequested,due to extreme hardship,additionalincreases over and above that which had beenpreviously allocated for the department. The chair-man, as the spokesmanfor the facultymembers,approached the dean and sought his approval for theadditional increase.After the chairman explained theneed to the dean,the dean agreed to allow anadditional increment for these two faculty members.Moreover,in the music department,as in otherdepartments in the University,decisions concerningpromotion and hiring are subject to ultimate approv-al at a superior level,either the dean of the respectivecollege or the administrative vice president of theUniversity.Before anindividual is hired by theUniversityin the music department,appointmentswith both Dean Shepard and Vice President Fitzger-ald are necessary.Both chairmen consider themselves part of theteaching faculty. The chairman of the music depart-ment considers himself"first and foremost a facultymember" and a spokesmanfor each and everyindividual faculty member in his department as wellas the department as a whole;the chairman of theeconomics department described himself as "just onemore senior member in the group." Indeed, theUniversity recognizes that the deans of the variouscolleges are in fact"officers"for the purpose ofadministering budgets for the several departments intheir respective colleges.The Board has considered many factors in decidingwhether department chairmen shoulilbe included ina unit of faculty and one of the crucial factors is therole of the chairman in faculty personnel decisionssuch as hiring, firing,,and other changes of status, i.e.,whether the chairman can make effective recommen-dations as to hiring,firing,or change of status. But inarriving at a conclusion on this issue the Board hasgiven consideration to the principle of "collegiality."In appropriate cases where the chairman's powers 252DECISIONSOF NATIONAL LABORRELATIONS BOARDhave been effectively diffused among the departmentfaculty pursuant to the principle of collegiality, theBoard has included the chairmen. The facts in thepresent case show that the chairmen of the variousuniversity departments fall within this qualification.For example, concerning hiring, the chairman ofthe economics department is just one more facultymember in the recommendations of new facultymembers while the chairman of the music depart-ment seeks a consensus of all faculty membersconcerning a new faculty member. Indeed, the deanof the college of liberal arts described the mostimportant factor in the hiring of a new facultymember as "the collective opinion of the depart-ment."Attempting to identify and resolve the complexthreadsof the relationship among the faculty,administration, and department chairmen is not aneasy task, nor one usually susceptible to a completelysatisfactory conclusion.Though, as shown above,department chairmen have a certain formal responsi-bilitywith respect to decisions on appointment,salary, promotion, and tenure of full-time faculty, itappears that they act primarily as instruments of thefaculty in these matters. The department chairmen,in these respects, therefore stand largely on the samefooting as the faculty, whence their authority flows.All major decisions or recommendations, includinghiring, appear to be done on a collegial basis. Inaddition, the department chairmen at Northeasterndo not receive any additional remuneration forassuming the position of chairman.Accordingly, we find that the department chairmenare neither supervisors nor managerial employeesand shall include them in the unit.13Counseling and testing center personnel:The Peti-tioner seeks to include in the unit the counselorsemployed at the University counseling and testingcenter. The Employer contends that if the counselorsare to be included other employees should also beincluded.The counseling and testing center is primarilyconcerned with the administration of specific, insome cases commercially prepared, tests which arenationally known and nationally administered. Thespecial focus of counseling and testing is occupation-al testing of individuals to determine occupationalaptitudes, as well as psychological testing of individ-uals to determine particular qualities that the studentmight possess. This would include tests that areloosely referred to as IQ tests, and a variety of otherexaminations that are administered in various partsof the country. The counseling and testing people arefully knowledgeable about the makeup of these testsand how to interpret them; they are responsible inlargemeasure for administering, to students whocome for it, the specific test, and sitting with thestudents for an hour, or sometimes considerablymore, in going over with the students an evaluationof their responses. They counsel the students as towhether or not their aptitudes seem to be in line withthe program of study in which the students areengaged. Richard S. Seaman, one of the center's fivecounselors, testified that two-thirds of the appoint-ments made at the center are for career planning andabout one-half of this group just come for testing. Itistypical for a student to come in for an initialinterview, take a certain standardized test, and returnfor a final interview to discuss the results. This is notto say that counseling and testing personnel donothing but administer and interpret various psycho-logical tests; they are involved with other studentproblems. They may assist students with certainemotional and adjustment problems. If necessary,they arrange for more intense psychotherapy withother professionals trained for that task. The counsel-ors hold advanced degrees in clinical psychology orin another psychological specialty, although they arenot psychiatrists.The parties stipulated that the counselors at thecounseling and testing center are professional em-ployees within the meaning of Section 2(12) of theAct. In addition, they are engaged in supportiveactivitiesclearlyassociatedwith the educationalprocess and appear to share a broad community ofinterestwith the faculty. Accordingly, we shallinclude them in the broad professional unit soughtby the Petitioner.14Librarians:The Petitioner contends that all stafflibrarians should be included in the unit. TheEmployer contends that most professional librariansat the University are supervisors within the meaningof the Act and therefore should be excluded from theunit. Both the Petitioner and the Employer agree thatthe librarians are professional employees within themeaning of the Act.A brief description of the hierarchy of theprofessional librarians is necessary.RolandH.Moody is director of libraries, and serving directlyunderMoody is the associate director, AlbertDonley. Next there are six assistant librarians, eachin charge of one of the main areas of libraryoperations. The remaining professional librarians aretermed "staff librarians" and each serves under thedirection of one of the assistant librarians.15 Eachassistant has overall responsibility for the area in13Fordham University,214 NLRB No. 137 (1974),University of Miami,University (Brooklyn Center),189 NLRB 909 (1971).supra New York University, supra.15The assistantlibrarians, the area theyare in charge of, and the number14C.W. Post Center of Long Island University, supra Long Islandof professional staff librarians working underthem is asfollows:Arline NORTHEASTERN UNIVERSITYwhich he functions. This includes the formulation ofobjectivesfor the area,monitoringwork,andsupervising and directing personnel. Assistant librari-ans recommend the hiring of professional librarians.They are responsible for screening the candidates,and inform Moody of their choice. Although Moodyinsists on a personal interview with the candidateand must approve the assistant's selection, he statedthat there has not been one occasion when he turneddown a recommendation. The assistants also recom-mend the size of merit raises to be given members oftheir staff,Moody receiving such recommendationsat conferences with individual assistants. Also, theassistants effectively supervise the work of otherprofessional librarians, assign work to them, directtheir work as necessary, and are recognized by thestaff librarians as their supervisors. They also possessthe power over both hiring and firing of nonprofes-sional employees, subject to review by the associatedirector.Similarly, all but two of the staff librarians havesupervisory duties. They are responsible for estab-lishingwork schedules, assigning work, giving in-structions, and reviewing work of the nonprofession-al library staff and student employees. They performthese functions on a daily basis, being available at alltimes to assign work and give instructions. Evenapplying the Board's recent 50-percent test to thosewho supervise nonunit personnel, the staff librariansmust be deemed supervisory.Accordingly, we find that all the assistant librari-ans and all but two of the staff librarians-AdaWatts and Claire Graham-are supervisors withinthemeaning of the Act and are thereby excludedfrom the unit.Principal investigators and research associates:Al-though the Petitioner originally sought to includeresearch associates in the unit, in its brief it took noposition regarding their unit placement, contendingitwould prefer not to include them if, by theirinclusion, the principal investigators of the projectswould be deemed to be supervisors. The Employercontends that the principal investigators pose aspecial supervisory problem and this problem pres-ents the advent of the "popcorn unit."Principal investigators consist of those facultymembers who have originated proposals and havereceived a grant or contract from an outside agency,governmental, philanthropic, or private, to pursueresearch in a particular area, and who are thereafterresponsible for the administration of that grant orcontract. All of the employees who work on grantsand contracts under the direction of a principalWillar, publicservices(4); Joyce Lunde, reference (3), Thomas Gahalen,acquisitions(4);RobertMurray, cataloguing (4);MauriceRahilly,253investigator are employees of Northeastern Universi-ty and not of the granting agency. For example,research assistants who work on the project are paidby the University and receive all of the fringebenefits available to other employees. Northeasternmakes payroll deductions for grant employees similarto the deductions made for its other employees.Principal investigators exercise broad discretion overthe operation and administration of the grant. Theyhire research associates, research assistants, techni-cians, secretaries, and all other personnel employedon the project.Within the basic salary rangesestablished by university policy, the principal investi-gator is able to set the salary of the personnel whomhe hires. These ranges are not absolute and it is notuncommon for a principal investigator to arrange tohave a particularly attractive candidate for a positionon a grant paid a premium salary. Although approvalfor this exception would be required from the officeof academic services, the necessary funds wouldcome out of the grant and approval would beroutine.Determination of raises for staff on researchgrants which continue beyond the first year is alsowithin the discretion of the principal investigator.Principal investigators possess the authority to fire aresearch associate working on a grant, although theyprefer to let an unsatisfactory individual go whentheir original commitment to him expires. The caseof a research technician who proved unsatisfactorywould be different; in such a case the principalinvestigatorwould not feel the same obligation tokeep him on until his contract ran out. Principalinvestigators assign work to employees on the grantand direct them in carrying out their responsibilities.Each year approximately 200 grants are approvedatNortheastern, involving from 50 to 75 principalinvestigators. At the time of the hearing herein, therewere between 75 and 100 faculty members who wereprincipal investigators, only between 5 and 10 ofwhom would be working alone and not supervisingothers.The number and ''identity of supervisoryprincipal investigators change from year to year.Thus, many faculty' members hold a grant for a yearor two and they would be excluded from the unit forthis period. A faculty member who never had a grantbefore may for the first time receive one, at whichtime he would be excluded from the unit. Thisprocess of faculty's popping in and out of thebargaining unit as their grants issued or expired wastermed at the hearing as the creation'of a "popcornunit!,We are aware of the problems that can be createdin this situation as well as the internal conflicts thatdivisional libraries(1);Ralph Coffman, suburban campuslibrary (2). 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be produced within the faculty between theirown interests and the interests of the Universitywhen a decision must be made to accept or reject agrant.However, since a number of the principalinvestigators atNortheastern exercise supervisoryauthorityand have both faculty and researchassociatesworking for them on their grants, andsinceboth faculty and research associates areincluded in the unit, we find these principal investi-gators to be supervisors within the meaning of theAct and exclude them from the unit. As to thoseprincipal investigators not exercising any supervisoryfunctions with regard to the faculty members andresearch associates,we shall include them in theunit.16Research associates:Research associates are thoseindividualswho perform research on a specialproject.They are professional employees17 whoenjoy all benefits which are enjoyed by otheremployees of the University. A research associate ishired as a result of the decision of the principalinvestigator or by a joint decision if there is morethan one principal investigator on the project. Basedupon the recommendation the dean of the collegethen forwards a letter of employment to the individu-al. Since the researchassociatesare employees of theUniversity and enjoy the same benefits as the othermembers of the unit enjoy, we shall include them inthe unit.Academic administrators and academic counselors:The Petitioner seeks to exclude all academic adminis-tratorsand academic counselors based upon itsposition that the unit should only contain employeeswho are professional employees as defined in the Actand are not primarily engaged in administrativefunctions. The Employer contends that the appropri-ate unit should include the group of people generical-ly referred to as "academic administrators" as thesepersons have a sufficient community of interest towarrant representation in the Faculty Senate andbecause of their experience and responsibilities at theUniversity.In support of its position, the University presenteda number of academic administrators, but it wasagreed that a limited number of persons from variouscategoriesof academic administrators could testify asrepresentative of the entire category.There is a group of academic administratorsinformally referredto as"academic counselors" whoperform an identical or substantially similar functionthroughout the University.Academic counselors16Member Fanning,for thereasons setforthin New York University,supra,would include the principal investigators in the unit.He sees nodistinction between the principal investigators here and those inNew YorkUniversity,except that here,apparentlyfor accounting and administrativepurposes,the grant funds are funneled throughthe University which paysthe principal investigators'assistants.AsinNew York University,themay have one of several titles: assistant director,assistant or associate dean, or other titles held bypersonnel working in the various deans' offices. VicePresident Ryder defined academic counselors as thatgroup of members of the University faculty who areon a regular and probably daily basis involved ininteracting with students in discussions involving theacademic program of the students, and in givingacademic advice in terms of the types of courses andcurriculums the students might follow. They areinvolved in analysis, evaluation of academic work thestudent has done to date, including evaluation ofwork done at other institutions where .a studentbrings records of prior learning. It involves a fullrange of counseling on matters of academic sub-stance.The functions of assistants to the deans,directors,and assistant directors also include thecounseling of students.Indeterminingwhether or not the academicadministrators share a community of interest withthe teaching faculty and are intimately involved inthe educational process of the University, we willexamine their duties and the frequency of theircontacts with teaching faculty and students.Donald K. Tucker, the assistant dean of admis-sions, testified that his duties included the evaluationof records and transcripts of high school studentsand transfer students desiring entrance to Northeast-ern University. Based upon those evaluations ofrecords and transcripts and also on personal inter-views conducted by him, he makes a determinationas to who is to be admitted to the University. Thehighest degree attained by Mr. Tucker was a master'sdegree in education and guidance counseling. Sincehe had no specialized higher degree in a subjectwhich would otherwise qualify him for the work thathe is performing, he explained that his "life experi-ence" qualified him to perform the job of admissionscounselor.Thomas Hulbert, assistant dean of engineering,obtained,ashishighest degree, a bachelor ofmanagement engineering. He continues to teach one-quarter time in industrialengineeringand serves onthat faculty. A major concern in relation to his dutiesand responsibilities is to highlight particular issueswhich are problems to the students and then funnelthe students to the proper university agent or bodyfor resolution.We further note -that, although Mr.Hulbert testified that he is also engaged in "coun-seling" students enrolled in the college of engineer-ing, there are approximately 2,500 undergraduatesprincipal investigators are in fullcontrol oftheir grants and lire andterminate their own assistants. Accordingly,Member Fanning dissents fromthe finding that principal investigators be excluded from the unit.17Cf.C.W. Post Center of LongIslandUniversity,supraat 906-907;Florida SouthernCollege,196 NLRB 888, 890 (1972). NORTHEASTERN UNIVERSITYfor whom there are 2 individualsin the dean's officeassigned to perform this "counseling."Patricia Toney,assistant to the dean of the collegeof liberal arts,testified that hermainfunctionconcerns counseling and guiding students in thehandling of various situations in the college. Sheacknowledged that her graduatedegree in educationdid not qualifyher to performher job but,rather, her"day to dayexperiencewith students taught meguidance."Other assistants to the deanperformsubstantially the same function as MissToney andhave master'sdegrees in English and economics.From our readingof the recordwe conclude that ahigher degree in a specializedfield of knowledge isnot necessary to performthe functionof an assistantto the dean of the collegeof liberal arts.Carlton Lehmkuhl,assistant to the dean of thecollegeof education,holds a Ph.D. in highereducation. However,much of his time as an assistantto the dean is spent in arranging and scheduling thevarious courses in the collegeof education. Thescheduling of the courses at the college of educationisnot a simple task since it involvesapproximately125-160 courses peryear.Mr. Lehmkuhl testifiedthat his background,particularlybeing certified toteach on thesecondarylevel in public schools,including certification as an administratorof publicschools,isof great aid in his functioning as anassistant to the dean.Mr. Lehmkuhlalso examinesthe recordsof all. juniors 'and seniors to determinewhether ornot they maybe missing credits and havefulfilled allrequirements in a degreeprogram.HarleyAnderson,assistant dean of the college ofbusiness administration,holds,as his highest degree,a degree in law. Also he holds a master's degree inbusiness administration with a main area of concerninmanagement and taxation of business andcorporations.Hismain responsibility is for theundergraduate business program and approximatelyone-half of his time is spent discussing career choiceswith students.As an example of the "counseling"performedby Mr.Anderson,he, along with theparticular student,might peruse the catalogue forcourses thatwould be appropriatefor the careerchoice of the student while keeping in mind certainrequirements for a general degree program.Ronald E. Latham, associate dean of students, hasa master of arts degree in education and a certificateof advanced graduate study in rehabilitation counsel-ing.His primary concern is for the welfare ofminority students includingtheirpsychological,vocational,educational,and physical adjustments toNortheasternUniversity.Mr. Latham's role is actingas a representative of the minority student in dealingwith the teachingfaculty.Itappears thatMr.Latham'smain thrust of his formal academic255studying"was in rehabilitation,as he described,"[taking] an individual where he was and bring himback to that point. . .dealing with the sociallydeprived. . . ."Anthony Bajdek,assistant dean of students forfreshman affairs,has a bachelor'sdegreeandmaster's degree in history.Mr. Bajdek testified thatthe element in his background which best qualifiedhim to perform the job which he is presentlyperforming is his prior experience on the job since1967.Indeed,the witness admitted that his degreescould have been obtained in any subject matter sincethere is no subject matter which has any relationshipto the job which he is currently performing.Ruth Karp, associate dean of the college of liberalarts, also has both a bachelor's degree and master'sdegree in history.Her major concern is the academicprogram in the college of liberal arts and advisingstudents generally.She agrees that a general liberalarts background with some emphasis on subjects thatrelate to dealing with people bears a relationship tothe job that she is currently performing.Ruth Karpconcluded that the kind of person that she is enablesher to perform the job in the manner in which shedoes.Roberta Kaagan,as admissions counselor for theUniversity, holds a bachelor of arts degree and amaster's degree in education in counseling. She isinvolved with the students in the college of nursingand college of pharmacy and allied health services.Her primary duties are recruiting,interviewing, andevaluating prospective students for acceptance by theUniversity.RobertaKaagan concluded that herdegree in religion and master's degree in counselingdid help prepare her for her job as admissionscounselor.However,itisa combination of thedegrees and experience dealing with students at otheruniversities and Northeastern along with her experi-ence as a student that qualified her to perform thejob that she is currently performing.She came to thejob with a lack of knowledge as to the various criterianecessary in evaluating prospective students to beadmitted to the University.Her "counseling" con-sists of an imparting of knowledge of the content ofthecurriculums in requirements for completingdegrees to students about to enter the University.On the basis of the foregoing facts,we concludethat the academic administrators and academiccounselors do not share a sufficient community ofinterest with the classroom teachers to warrant theirinclusion in the ^ unit.We find that they are notrequired to have knowledge of the advanced type,and are not performing the intellectual'and variedtasks contemplated in Section 2(i 1)' of the Act. Theknowledge they are required to possess and theduties they perform are not related to a discipline or 256DECISIONSOF NATIONALLABOR RELATIONS BOARDfield of science, but require only a knowledge of theUniversity's curriculum and services. Accordingly,we shall exclude academic administrators andacademic counselors from the unit.18In accordance with the above, we fmd that thefollowing unit is 'appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All 'full-timemembers of the teaching andresearchfaculty,includingprofessionalstafflibrarians, Ada Watts and Claire Graham, profes-sional employees in the counseling and testingcenter, the 13 full-time members of the Universityfaculty teaching and employed in the athleticdepartment, research associates, coordinators inthe department of cooperative education, anddepartment chairmen, employed by NortheasternUniversity, Boston, Massachusetts, but excludingthe president, vice, presidents, deans, associateand assistant deans, assistants to the deans,directors, assistant and associate directors, direc-torof libraries,associatedirector,assistantlibrarians and staff librarians not named above,principal investigators exercising supervisory au-thority, teaching and research assistants, visitingfaculty, athletic department employees, center forcontinuing education employees, school of lawemployees, management and .development centeremployees, ,military science employees, office ofregistraremployees,Stearns research projectemployees, office of student affairs employees,administrative assistants, all other Administrationand support personnel, guards and supervisors asdefined in the Act.[Direction of Election omitted from publication.]19MEMBERKENNEDY, concurring in part and dissentingin part:With the exception of their finding that departmentchairmen are employees, rather than supervisors, Iagree with the conclusions reached by my colleagues.Since I am not incomplete agreement with theirrationale, however, I have elected to set forth some ofmy views separately.isC.W.Post Centerof LongIsland University,supra, Tusculum College,199 NLRB 28 (1972);Florida Southern College,196 NLRB 888(1972).19[Excelsiorfn. omitted from publication.],20 Since I agree.with my colleagues that the faculty handbook does notconstitute a contract bar, it is unnecessary for me to decide whether theNortheastern University Faculty Senate qualifies as a "labor organization"within the meaning of Sec. 2(5) of the Act.21Medo PhotoSupply Corporation v. N.L.R B,321 U.S. 678,684 (1944);N.L.R.B.v. Jones&Laughlin Steel Corporation,301 U.S.1, 44 (1937); seeExclusivityThe Employer contends that in the absence of anindication from this Board as to precisely what effectselection of Petitioner as bargaining representativewould have upon the validity and continued viabilityof existing structures of governance-e.g., FacultySenate,20 faculty committees, etc.-the faculty mem-bers will be unable to make an informed choice onthe desirability of union representation.While Iagree that it is not our function "to give advisoryopinions as to what material should or should not becovered during collective-bargaining negotiations," Isee no reason to deprive the parties of our viewregarding statutory implications which flow from theselection of a bargaining representative.Section 9(a) provides,inter atia,that a representa-tive selected for purposes of collective bargaining byamajority of the unit employees shall be the"exclusive" bargaining representative of such em-ployees with respect to "rates of pay, wages, hours ofemployment, or other conditions of employment." Ithas long been established that since an employer'sobligation to bargain with a selected representative is"exclusive," it carries with it "the negative duty totreat with no other." 21 As was clearly recognized byCongress, the Act "carries the clear implication thatemployers shall not interfere" with the right ofcollective bargaining "by bargaining with individualsorminority groups in their own behalf, afterrepresentatives have been picked by the majority torepresent all." 22 Accordingly, ' an employer may notdisregard the bargaining representative by negotiat-ing with individual employees, whether a majority ora minority, with respect to wages, hours, and workingconditions 23Conversely, employees may, not cir-cumvent their chosen representative and bargaindirectly with their employer over such topics.24In my judgment this Board is statutorily requiredto apply the exclusive representation principle tothose colleges and universities over which it assertsjurisdiction.Undoubtedly, this will affect the abilityof faculty members toutilize existinggovernancestructures in dealing with the administration over"rates of pay, wages, hours of employment, or otherconditions of employment." The precise impactwhich selection of a bargaining representative willhave upon such existing structures', however, isimpossible to'predict at this time. The representativeVirginianRailway Co. v. SystemFederationNo. 40,RailwayEmployeesDepartmentof theAmerican Federationof Labor,300 U.S. 515, 548-549(1937).22 S. Rept. 573,74th Cong.,1st Sess.,p. 13, H.Rept. 1I47, 74th Cong.,1st Sess., p. 20.23 JI.Case Company v. N.L.R.B.,321 U.S. 332,337-339 (1944).24EmporiumCapwell Co. v. Western AdditionCommunityOrganization,95 S.Ct.977, 984-986 (February18, 1975). NORTHEASTERN UNIVERSITY257may insist upon its right to be consulted exclusivelywith respect to all subjects of bargaining. On theother hand, the union may be willing to leave certainmatters to existing forums. Presumably, such ques-tionswill be addressed at the bargaining table. Inany event, I think it unwise for this Board, throughcontinuedsilence onthe exclusive representationissue,to create the impression that selection of abargaining representative need not necessarily havean impact on existing governance structures.Managerial Status of Faculty MembersI agree with my colleagues that faculty members atNortheasternUniversity are not "managerial em-ployees." As I view the decision-malting structure atmostmajor colleges and universities-includingNortheastern-faculty members do not formulate oreffectuate administration policies, nor are the seniorfaculty members so closely aligned with the adminis-tration that their inclusion in a unit with juniorfacultymembers would give rise to a conflict ofinterest.The record quite clearly establishes that facultymembers do individually and collectively participateinmany decisions relating to educational andpersonnel matters.While the actual practice varieswidely between departments and colleges, decisionsrelating to course content, course offerings, coursescheduling, faculty hiring and promotion, salaries,awarding of tenure, departmental budgets, and soforth are frequently made or influenced by individualfacultymembers and faculty committees. The exist-ence of such "shared authority" may well indicatethat faculty members are "professionals," but it doesnot necessarily make them "managerial."There is, in my judgment, a distinction to be drawnbetween "bureaucratic" authority and "professional"authority.An individual exercises "bureaucratic"authority by virtue of his position in an institutionalhierarchy. Basic policy decisions (i.e., "managerial"decisions) are generally made by those who exercisebureaucratic authority. "Professional" authority, onthe other hand, is exercised by individuals who areexperts in a particular field. Such authority is derivednot from one's hierarchial position, but rather fromone's expertise. In contrast to bureaucratic authority,professionalauthority tends to be advisory orrecommendatory in nature.Inmy judgment, Northeastern and many othermajor colleges and universities have parallel authori-ty structures-bureaucratic authority exercised bytheadministrationand board of trustees, and25see Fmkm, "TheNLRBin HigherEducation," 5 Toledo L. Rev. No.3 (October 1974).26 It ISundoubtedlytrue that in many situations the professionalprofessional authority exercised by the faculty. Whiledeference is paid to faculty judgment in areas wherethey are expert and in which they share a mutualprofessional concern, overall responsibility for theUniversity's operation remains at all times with theadministration and ultimately with the ' board oftrustees.25When viewed in this light, it becomes apparent thatthe influence which the faculty exercises in manyareas of academic governance is insufficient to makethem "managerial" employees. Such influence is notexercised "for management" or "in the interest of theemployer," but rather is exercised in their ownprofessional interest.26 The best evidence of this factisthat facultymembers are generally not heldaccountable by or to the administration for theirfaculty governance functions. Faculty criticism ofadministration policies, for example, is viewed not asa breach of loyalty, but as an exercise in academicfreedom. So, too, intervention by the universityadministration in faculty deliberations would mostlikely be considered an infringement upon academicfreedoms.Conversely,universityadministrationsrarely consider themselves bound by faculty recom-mendations.In the absence of faculty accountability, it may notbe said that their governance functions constitute theformulation or effectuation of the employer's poli-cies.Accordingly, such responsibilities may not berelied upon as a basis for finding managerial status.In addition, given the divergence between theprofessional interests of the faculty on the one handand the institutional interests of the administrationand board of trustees on the other, I would not findthat senior faculty members are so closely alignedwith the administration that their inclusion in abargaining unit with junior faculty members wouldgive rise to a potential conflict of interest. In myjudgment, faculty members at Northeastern Univer-sity are not managerial employees.Department ChairmenContrary to my colleagues, I would find thedepartment chairmen to be supervisors. First, itappears from the record that chairmen are author-ized to resolve faculty grievances. Step 1 of thecurrent grievance procedure provides that if a facultymember is unable to resolve a matter informally hemay enter a formal grievance with his departmentchairman. If the grievant is not satisfied with thechairman's disposition in step 1, step 2 authorizes anappeal to the appropriate college dean.interestsof the facultyand the institutional interests of the University willbe synonymous. Thisneed not always be the case, however,as for examplewhen financial limitations result in a curtailment of Academic programs. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDIn addition to grievance resolution, there are otherindications that the department chairmen exercisesupervisory authority. The chairman of the econom-icsdepartment, for example, testified that hisposition as chairman "involves administering andmanaging a department of 21 full-time people and 4half-timefacultymembers ... [including] theassignment of faculty, the different courses, theallocation of assignments for the different areas ofour program." Finally,'there is some indication in therecord that chairmen in many departments exercisediscretionary authority to award merit increases tofaculty members within their department.27In view of the above, I would fmd the departmentchairmen to be supervisors.27 See my dissenting opinioninFordham University,214 NLRB No. 137(1974).